Citation Nr: 0811747	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and January 2004 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, that denied the veteran's above 
claims.  These issues were the subject of a March 2006 Board 
decision; however, an October 2007 United States Court of 
Appeals for Veterans Claims (Court)  decision, based on an 
October 2007 Joint Motion for Remand (JMR), vacated and 
remanded that March 2006 Board decision, as to the above two 
issues; therefore they return to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court, through an October 2007 decision, adopting an 
October 2007 JMR, indicated several deficiencies in the 
Board's March 2006 decision as to the above stated issues.  
As such, the Board finds it has no choice but to remand these 
issues, in order that development may be undertaken 
consistent with the prior October 2007 JMR.

As to the veteran's claim of entitlement to service 
connection for PTSD, the JMR indicated that the veteran had 
not been properly advised of 38 C.F.R. § 3.304(f)(3), which 
pertains to PTSD claims based on personal assault, and 
indicates that in such cases, the veteran must be advised 
that evidence from sources other than the veteran's service 
records, or evidence of behavior changes, may constitute 
credible supporting evidence of the stressors, and that the 
must be provided the opportunity to furnish this type of 
evidence or advise VA of the potential sources of such 
evidence.  As the Court found that the veteran was not 
adequately informed of 38 C.F.R. § 3.304(f)(3), this issue 
must be remanded so the veteran can be adequately informed of 
this provision.  

As to the veteran's claim that new and material evidence has 
been submitted sufficient to reopen a claim of entitlement to 
service connection for right ear hearing loss, the JMR 
indicated that the veteran had been provided conflicting 
evidence as to the standard of what constitutes new and 
material evidence; specifically the JMR indicated that the 
veteran was given a different standard by the RO, as to new 
and material evidence claims, than the Board.  The Board 
notes that the February 2005 statement of the case provided 
by the RO contains the exact same standard as the Board's 
prior March 2006 decision.  However, as the Court, via the 
JMR, apparently found some discrepancy in the notice, upon 
remand, the  veteran should again be provided with the 
regulation concerning new and material evidence claims, 
38 C.F.R. § 3.156 (2007), and informed that this is the 
correct standard to be applied.

As to both issues on appeal, the JMR noted that the veteran 
was in receipt of Social Security Administration (SSA) 
benefits, but no attempt had been made to obtain those SSA 
records and associate them with the veteran's claims file.  
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  As such, on Remand, the RO should 
obtain any available SSA records pertaining to the veteran, 
and associate them with his claims file. 




Accordingly, the case is REMANDED to the AMC for the 
following action:

1.	The AMC should obtain any Social 
Security Administration (SSA) records 
pertaining to the veteran.  If an 
attempt is made to obtain such records 
and no records are available, this 
should be noted in the veteran's claims 
file.

2.	As to the veteran's claim of new and 
material evidence for service 
connection for right ear hearing loss, 
inform the veteran of the correct legal 
standard as it pertains to reopening 
claims, specifically 38 C.F.R. § 3.156 
(2007); see also Kent v. Nicholson, 20 
Vet. App. 1 (2006).

3.	As to the veteran's claim of 
entitlement to service connection for 
PTSD, provide the veteran with a copy 
of 38 C.F.R. § 3.304(f)(3), and inform 
him that evidence from other sources 
other than his service records, or 
evidence of behavior changes, may 
constitute credible supporting evidence 
of his stressors.  The veteran must 
also be provided the opportunity to 
furnish this type of evidence to the 
VA, or advise VA of the potential 
sources of such evidence.  

4.	After the above development has been 
completed, the AMC must readjudicate 
the issues on appeal, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If any issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case.  
The veteran must then be given an 
appropriate opportunity to respond. 
Thereafter, the case must be returned 
to the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



